DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant first office action is in response to communication filed on 09/28/2021.
Claims 1-17 are pending of which claims 1, 6, 12, and 14 are independent.
The IDS(s) filed on 09/28/2021 has been considered.
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.


Claim Objections
Claims 5, 9-11, 13,  and 15-17 are objected to because of the following informalities:  “MAC CIOT” is recited in each claim and is an abbreviation and needs to be expanded. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No.11146951 in view of Kim et al (US 20190268827 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims recite all the limitations of the patented claims but also recites “Control Plane Cellular Internet-of-Things optimization” and based on the Applicant’s Specification paragraph 003 that “Control Plane Cellular Internet-of-Things optimization” simply means sending data over NAS signaling.  Kim et al is introduced to teach “Control Plane Cellular Internet-of-Things optimization”.  However the independent claims show using a control message RRC Connection Reestablishment message over the control plane without establishing a user connection and uses NAS signaling as it continues NAS integrity key and the control message contains downlink authentication token as data carried over the control plane.
The pending independent claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding independent patented claims 1 and 5 in view of Kim et al (US 20190268827 A1) as an example to establish the double patenting rejection of all pending claims.
Independent pending claim 1
Patented claims 1 and 5 of US PAT 11146951
1. A method for re-establishing a Radio Resource Control (RRC) connection between a User Equipment (UE) and a target evolved NodeB (eNB), the method comprising:
1. A method for re-establishing a Radio Resource Control (RRC) connection between a User Equipment (UE) and a target evolved NodeB (eNB), the method comprising: 
the UE receiving an RRC Connection Reestablishment message transmitted by the target eNB, the RRC Connection Reestablishment message including a downlink (DL) authentication token which was calculated by a Mobility Management Entity (MME) using a set of input parameters, wherein the set of input parameters includes a Non Access Stratum (NAS) integrity key and a target cell’s identity; and
the UE receiving an RRC Connection Reestablishment message from the target eNB, the RRC Connection Reestablishment message including a downlink (DL) authentication token which was calculated by a Mobility Management Entity (MME) using an integrity algorithm and a set of input parameters, wherein the set of input parameters includes a Non Access Stratum (NAS) integrity key; 
the UE authenticating the received DL authentication token, wherein authenticating the received DL authentication token comprises the UE comparing the received DL authentication token to a token calculated by the UE using the integrity algorithm and the set of input parameters.
and the UE authenticating the received DL authentication token, wherein authenticating the received DL authentication token comprises the UE comparing the received DL authentication token to a token calculated by the UE using said integrity algorithm and said set of input parameters.

5. The method according to claim 1, wherein the set of input parameters further includes a target cell's identity.


	Patented claims 1 and 5 fail to explicitly disclose Control Plane Cellular Internet-of-Things optimization as recited in pending independent claim 1.  However, the pending independent claim 1 discloses sending data in the form of downlink authentication token over the control plane using RRC Connection Reestablishment message which qualifies as Control Plane Cellular Internet-of-Things optimization per Applicant’s specification paragraph 0003.
	Kim, in the same endeavor disclosing transmitting RRC message according to CIOT Optimization on control plane and user plane, and further discloses explicitly Control Plane Cellular Internet-of-Things optimization ( See paragraphs 0062, 0086, 0214, and 0216 and Fig. 12b explicitly disclosing Control Plane Cellular Internet-of-Things optimization.)	In view of the above, having the method of sending RRC Connection Reestablishment of patented claims 1 and 5 and then given the well- established teaching of Kim’s method of Control Plane Cellular Internet-of-Things optimization, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of sending RRC Connection Reestablishment patented claims 1 and 5 a as taught by Kim’s method of Control Plane Cellular Internet-of-Things optimization, since Kim states in paragraphs 0062, 0214 and 0216 that the modification results in the ability to send small data for CIOT devices that send and receive small data without congesting the network by sending large amount of control data in advance and reduce congestion using Control Plane Cellular Internet-of-Things optimization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474